Name: COMMISSION REGULATION (EC) No 3169/93 of 18 November 1993 amending Regulation (EEC) No 2137/93 fixing the export refunds in the wine sector
 Type: Regulation
 Subject Matter: agricultural activity;  beverages and sugar;  trade policy
 Date Published: nan

 No L 284/4 Official Journal of the European Communities 19 , 11 . 93 COMMISSION REGULATION (EC) No 3169/93 of 18 November 1993 amending Regulation (EEC) No 2137/93 fixing the export refunds in the wine sector prices ; whereas the prices referred to in Article 3 (2) must be taken into account when the prices in international trade are being determined ; Whereas the international trade situation or the specific requirements of certain markets may make it necessary to vary the refund according to the use or destination of a specific product ; Whereas there is at present scope for economically signi ­ ficant exports of concentrated grape musts, table wines other than of type R III and rose table wines from the Portugieser variety ; Whereas Commission Regulation (EEC) No 3389/81 (*), as amended by Regulation (EEC) No 3473/82 (6), lays down the detailed rules for the application of export refunds on wine ; Whereas, applying the abovementioned rules to the present market situation, in particular to the prices of wines in the Community and on the world market, the refunds should be fixed as shown in the Annex hereto and Commission Regulation (EEC) No 2137/93 (*), fixing the export refunds on wine, should be amended ; Whereas certain disturbances on the world market neces ­ sitate the abolition of export refunds on export to Sweden of concentrated grape must ; Whereas the Management Committee for wine has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1 566/93 (2), and in particular Article 56 (4) thereof, Whereas, pursuant to Article 56 of Regulation (EEC) No 822/87, to the extent necessary to enable the products listed in Article 1 (2) of that Regulation to be exported in an economically significant quantity on the basis of the prices for those products on the world market, the diffe ­ rence between those prices and the prices in the Commu ­ nity may be covered by an export refund ; whereas, however, refunds may be granted only for the products specified in Article 1 (2) of Council Regulation (EEC) No 345/79 of 5 February 1979 laying down general rules for granting export refunds on wine and criteria for fixing the amount of such refunds (3), as amended by Regulation (EEC) No 2009/81 (4) ; Whereas, pursuant to Article 2 of Regulation (EEC) No 345/79, refunds are to be fixed having regard to the exis ­ ting situation and future trends with regard to : (i) prices and availabilities of the products concerned on the Community market ; and (ii) world market prices for these products ; Whereas account must also be taken of the costs referred to in that Article, of the economic aspects of the proposed exports, of the objectives defined in the said Article and of the need to avoid disturbances on the Community market ; whereas, however, when fixing the amount of the refunds applicable to liqueur wines, account should be taken of the difference between Community prices and world market prices in respect only of wine and musts used in the manufacture of liqueur wines, since no such difference is recorded in respect of the other products used in the manufacture of the wines in question ; Whereas, pursuant to Article 3 of Regulation (EEC) No 345/79, Community market prices must be deter ­ mined on the basis of the most advantageous export HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 2137/93 is hereby replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the eight day following its publication in the Official Journal of the European Communities. (  ) OJ No L 84, 27. 3 . 1987, p. 1 . (2) OJ No L 154, 25. 6 . 1993, p. 39 . (3) OJ No L 54, 5. 3 . 1979, p. 69. (4) OJ No L 195, 18 . 7 . 1981 , p. 6 . 0 OJ No L 341 , 28 . 11 . 1981 , p. 24. ( «) OJ No L 365, 24. 12. 1982, p. 30 . 0 OJ No L 191 , 31 . 7. 1993, p. 91 . 19 . 11 . 93 Official Journal of the European Communities No L 284/5 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 November 1993 . For the Commission Rene STEICHEN Member of the Commission No L 284/6 Official Journal of the European Communities 19 . 11 . 93 ANNEX CN code Product code For export to (') Refund 2009 60 11 100 01 ; 02 ; 03 ; 04 ECU 1,04/%/vol/hl (2) 2009 60 19 2009 60 51 2009 60 71 2204 30 91 2204 30 99 2204 21 25 110 02 ; 09 ECU 4,40/hl 2204 21 35 2204 29 25 2204 29 35 2204 21 25 190 02 ECU 1,44/%/vol/hl (') 2204 21 29 2204 21 35 2204 21 39 2204 29 25 2204 29 29 03 ; 09 ECU 1,32/%/vol/hl (') 2204 29 35 2204 29 39 2204 21 25 910 02 ; 09 ECU 4,40/hl 2204 29 25 2204 21 49 910 02 ; 09 ECU 13,80/hl 2204 21 59 2204 29 49 2204 29 59 (') The destinations are as follows : 01 Venezuela. 02 All countries of the African continent with the exception of those explicitly excluded under 09 ; 03 Bosnia-Herzegovina, Croatia, Slovenia and the former Yugoslav Republic of Macedonia ; 04 All other destinations with the exception of Sweden and those explicitly excluded under 09 ; 09 All other destinations with the exception of the following third countries and territories :  all countries of the American continent within the meaning of Commission Regulation (EEC) No 208/93 (OJ No L 25, 2. 2. 1993 , p. 11 ),  South Africa,  Algeria,  Australia,  Austria,  Cyprus,  Israel,  Morocco,  Switzerland,  Tunisia,  Turkey, and  the Republics of Serbia and Montenegro. (2) Potential alcoholic strength by volume as defined in Annex II to Regulation (EEC) No 822/87. (') Total alcoholic strength by volume as defined in Annex II to Regulation (EEC) No 822/87 . NB : The product codes are defined in Commission Regulation (EEC) No 3846/87 (OJ No L 366, 24. 12. 1987, p. 1 ), as amended by Regulation (EEC) No 1457/93 (OJ No L 142, 12. 6. 1993, p. 55).